COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Brian A. Williams v. Devinah Finn

Appellate case number:   01-17-00476-CV

Trial court case number: 2008-56659

Trial court:             257th District Court of Harris County

     Brian A. Williams filed a motion for rehearing on November 2, 2018. The motion is
DENIED.
       It is so ORDERED.

Judge’s signature: ___/s/ Laura C. Higley________
                   Acting for the Court

Panel consists of Justices Higley, Brown, and Caughey.

Date: ___November 29, 2018__